—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered June 29, 1994, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 7V2 to 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Credibility issues were properly placed before the jury and we find no reason to disturb its findings.
The challenged portions of the People’s summation do not warrant reversal (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
*126We perceive no abuse of sentencing discretion.
We have considered and rejected defendant’s remaining arguments. Concur — Sullivan, J. P., Rosenberger, Wallach, Mazzarelli and Andrias, JJ.